Citation Nr: 0616984	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  03-30 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to April 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the Regional 
Office (RO) that denied the veteran's claim for special 
monthly pension based on the need for regular aid and 
attendance.  This case was previously before the Board in 
June 2004, at which time it was remanded for additional 
development of the record.  As the requested action has been 
accomplished, the case is again before the Board for 
appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that special monthly pension based on the 
need for regular aid and attendance is warranted.  In this 
regard, the Board observes that he has submitted evidence 
from private medical providers stating that he needs 
assistance eating, bathing, dressing and grooming.  In the 
June 2004 remand, the Board directed that a social survey be 
conducted.  While this was accomplished, the examiner 
indicated that she was unable to provide an opinion 
concerning whether the veteran required the assistance of 
another person without resorting to mere speculation.  
Similarly, no such opinion was furnished in conjunction with 
the VA examination for aid and attendance purposes conducted 
in March 2005.

Finally, the Board notes that VA treatment records were 
submitted subsequently to the supplemental statement of the 
case that was issued in May 2005.  No waiver of RO 
consideration was furnished with these records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the claims folder 
to the examiner who conducted the March 
2005 VA aid and attendance examination and 
she should be requested to furnish an 
opinion concerning whether the veteran 
requires the daily aid and attendance 
services of another person.  If the 
examiner is unavailable, the RO should 
request another aid and attendance 
examination.

2.  The RO should consider all evidence 
received following the May 2005 
supplemental statement of the case. 

3.  Following completion of the above, the 
RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished a 
supplemental statement of the case and be 
provided an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


